Citation Nr: 1444414	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the purposes of establishing accrued benefits that may be paid as may be necessary to reimburse the appellant for the paid expenses of last sickness or burial.  

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person for the purposes of establishing accrued benefits that may be paid as may be necessary to reimburse the appellant for the paid expenses of last sickness or burial.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to November 1945.  The Veteran died in December 2012, and the appellant claims to be the Veteran's son, who has been substituted by the RO as the appellant but only for purposes of establishing accrued benefits that may be paid as may be necessary to reimburse the appellant for the expenses of last sickness or burial.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that rating decision, the RO (1) denied entitlement to a disability rating in excess of 10 percent for the service-connected moderate muscle injury to Muscle Group X, left foot, with retained foreign body; (2) denied entitlement to a disability rating in excess of 10 percent for moderate muscle injury to Muscle Group XIV, left thigh with retained foreign body; (3) denied SMC based on the need for regular aid and attendance/housebound; and (4) denied entitlement to a TDIU.  

The Veteran subsequently perfected an appeal to the Board.

During the pendency of the appeal, the RO issued additional rating decisions in August 2011 and November 2012 which increased the rating for the service-connected left thigh injury to Muscle Group XIV to 30 percent from August 16, 2010, and to 40 percent from September 6, 2011; and, which increased the disability rating for the service-connected left foot injury to Muscle Group X to 20 percent from August 16, 2010, and to 30 percent from September 6, 2011.  

All of the above issues were addressed in a supplemental statement of the case issued in November 2012.  The Veteran died the following month, in December 2012, and appellant requested substitution status for purposes of completing the claims.  

In a December 2013 rating decision, the RO granted service connection for the cause of the Veteran's death.  

In March 2014 correspondence to the appellant, the RO notified him that he meets the basic eligibility for substitution as the surviving child of the Veteran.  Because no other eligible survivors were found, the RO substituted the appellant as the claimant in his late father's place for entitlement to SMC and TDIU.  The RO did not identify the appellant as a proper substitute claimant as to the increased rating claims that were pending at the time of the Veteran's death, and it is not clear whether the appellant meant to withdraw those issues.  Thus, the Board does not have jurisdiction to address the increased rating issues at this time and they are referred to the RO for a determination as to whether he is a valid substitute claimant as to those issues.  

Additionally, the RO did not identify the appellant as a proper substitute claimant with regard to the Veteran's claim that he was entitled to SMC for his spouse prior to her death in June 2011.  The RO issued an administrative decision denying the benefit to his spouse in August 2011 because the Veteran's combined disability rating did not meet the minimum 30 percent.  However, later that month, the RO issued a rating decision that increased the combined disability rating to above 30 percent.  In September 2011, the Veteran disagreed with the August 2011 denial but the RO did not further address the issue.  As such, the issue of whether the appellant can be substituted as a claimant in this case with regard to entitlement to SMC for the Veteran's spouse from August 16, 2010 until her death in June 2011 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

Also, the Veteran, prior to his death, claimed that there was clear and unmistakable error (CUE) in the January 2011 decision denying his claims.  Shortly after the Veteran's death, the appellant continued to allege CUE in the January 2011 rating decision.  The issue has not yet been addressed by the RO, and the RO did not identify the appellant as a proper substitute claimant with regard to the Veteran's CUE claim.  This matter is also referred to the RO for appropriate action.  

Finally, the Board is granting entitlement to a TDIU from September 6, 2011, the date on which the Veteran first met the threshold percentage requirements for entitlement to a TDIU on a schedular basis.  The Board is without authority to grant a TDIU on an extraschedular basis in the first instance, and therefore the matter of entitlement to a TDIU on an extraschedular basis prior to September 6, 2011 is referred to the RO for appropriate action.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a third grade education and worked as a farmer until the 1980's.

2.  Service connection has been established for (1) a left thigh injury to Muscle Group XIV, rated as 30 percent disabling from August 16, 2010, and rated as 40 percent from September 6, 2011; and, (2) a left foot injury to Muscle Group X rated as 20 percent disabling from August 16, 2010, and rated as 30 percent disabling from September 6, 2011.  

3.  The Veteran's service-connected disabilities are disabilities of common etiology or single accident, and, combine to a single rating of 60 percent as of September 6, 2011.  

4.  Prior to the Veteran's death, his service-connected disabilities combined to render him unable to obtain or retain substantially gainful employment.  

5.  Prior to the Veteran's death, his service-connected disabilities rendered him so helpless as to be in need of regular aid and attendance of another person to help him walk, and accomplish other activities of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a TDIU are met as of September 6, 2011, for the purposes of reimbursement for the appellant's payment of the Veteran's last medical expenses.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

2.  The criteria for special monthly compensation based on the need for aid and attendance of another person or housebound status have been more nearly approximated, for the purposes of reimbursement for the appellant's payment of the Veteran's last medical expenses.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a), 3.1000, 4.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claimed that he was unemployable due to his service-connected disabilities; and, that his service-connected disabilities resulted in the need for regular aid and attendance of another person.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 .

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a).  

Service connection has been established for (1) a left thigh injury to Muscle Group XIV, rated as 30 percent disabling from August 16, 2010, and rated as 40 percent from September 6, 2011; and, (2) a left foot injury to Muscle Group X rated as 20 percent disabling from August 16, 2010, and rated as 30 percent disabling from September 6, 2011.  The Veteran's service-connected disabilities are disabilities of common etiology or single accident, and, combine to a single rating of 60 percent as of September 6, 2011.  Thus, the percentage threshold for consideration of a TDIU on a schedular basis are met as of September 6, 2011.  

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran's initial compensation claim, which was received at the RO in December 1948, indicates that the Veteran was a farmer by trade, and completed a third grade education.  VA examinations and private physicians indicate that the Veteran was having increasing trouble with walking and standing as a result of his service-connected disabilities; and, he was eventually unable to walk.  See September 2010 medical certificate from Dr. Estandian; VA examinations in January 2011 and May 2012.  

In summary, the evidence demonstrates that the Veteran was unable to work as a result of his service connected disabilities.  He was a farmer with a third grade education and his service-connected left thigh injury to Muscle Group XIV, and left foot injury to Muscle Group X left him with pain, weakness and an inability to walk unassisted.  Therefore, he could not farm, and did not likely have the education for employment in a sedentary job.  Thus, in resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met since September 6, 2011, the date on which the Veteran met the threshold percentage requirements for a TDIU on a schedular basis.  

Aid and Attendance

Under 38 U.S.C.A. § 1114(l), special monthly compensation (SMC) is payable if, as the result of service-connected disabilities, the Veteran permanently bedridden or is so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The need for aid and attendance equates to being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran was permanently bedridden or so helpless as to have required regular aid and attendance, during the pendency of his original appeal, as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Pursuant to 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran was in need of regular aid and attendance of another person: 

(1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran was so helpless as to need regular aid and attendance, not that there was a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the Veteran had voluntarily taken to bed or that a physician had prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

A May 2012 VA examination report indicates that the Veteran is in need of regular aid and attendance of another person in the performance of his activities of daily living (ADLs) due to the following disabilities:  Senility, degenerative arthritis, and dementia (likely senile).  

The examiner did not differentiate between the Veteran's service-connected disabilities and his non-service-connected senility and dementia in finding that the Veteran was in need of aid and attendance.  However, the examiner specifically included the Veteran's service-connected disabilities as at least a portion of the need for regular aid and attendance.  As such, the Board must resolve all doubt in the Veteran's favor, and find that he met the criteria for entitlement to regular aid and attendance of another person prior to his death.  


ORDER

A TDIU is granted for the purposes of establishing accrued benefits that may be paid as may be necessary to reimburse the appellant for the paid expenses of last sickness or burial.  

Entitlement to SMC based on the need for aid and attendance, is granted for the purposes of establishing accrued benefits that may be paid as may be necessary to reimburse the appellant for the paid expenses of last sickness or burial.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


